Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Universal Health Care - King
(CCN: 34-5449),
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-209
Decision No. CR2278

Date: November 5, 2010

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose remedies against Petitioner, Universal Health Care-King, consisting of civil
money penalties of $3,050 per day for each day of a period that began on March 21, 2009
and that continued through September 27, 2009.

I also sustain the imposition of civil money penalties against Petitioner in the amount of
$150 per day for each day of a period that began on September 28, 2009 and that
continued through November 2, 2009.

I. Background

Petitioner is a skilled nursing facility in King, North Carolina. It participates in the
Medicare program. Its participation in that program is governed by sections 1819 and
1866 of the Social Security Act (Act) and by implementing regulations at 42 C.F.R. Parts
483 and 488. Regulations at 42 C.F.R. Part 498 govern its hearing rights in this case.
The state survey agency performed a complaint investigation survey of Petitioner on
September 26, 2009 (September Survey), and Petitioner was found to be deficient in
several respects. The findings of noncompliance included findings that Petitioner failed
to comply substantially with the requirements of: 42 C.F.R. § 483.25(1), which requires
that residents’ drug regimens be free of unnecessary drugs and defines such drugs to
include drugs that are given in excessive doses or without adequate monitoring; and 42
C.F.R. § 483.75(j)(1), which requires a skilled nursing facility to provide or obtain
laboratory services that are timely and that meet quality requirements. These
noncompliance findings were determined to be so egregious as to place Petitioner’s
residents in immediate jeopardy. The term “immediate jeopardy” means noncompliance
that causes, or is likely to cause, serious injury, harm, impairment, or death to one or
more residents of a facility. 42 C.F.R. § 488.301.

Petitioner was resurveyed on October 13 — 15, 2009 (October Survey). At this survey, it
was determined that Petitioner had abated its immediate jeopardy level noncompliance
effective September 28, 2009. Additional non-immediate jeopardy level deficiencies
were found at the October Survey. CMS notified Petitioner on December 14, 2009 that
based on the November 30, 2009 revisit survey, Petitioner came back into substantial
compliance as of November 3, 2009.

Petitioner requested a hearing, and the case was assigned to me for a hearing and a
decision. The parties exchanged proposed exhibits and pre-hearing briefs. Then, they
agreed that the case could be decided based on their written submissions. The parties
filed final briefs.

CMS filed exhibits that it identified as CMS Ex. 1 - CMS Ex. 10. Petitioner filed
exhibits that it identified as P. Ex. 1 — P. Ex. 31. I receive these exhibits into evidence.

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues are whether:
1. Petitioner failed to comply with Medicare participation requirements.

2. CMS’s determination of immediate jeopardy level noncompliance is
clearly erroneous.

3. CMS’s remedy determinations are reasonable in duration and amount.
B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply substantially with the requirements of 42
CF.R. §§ 483.25(l) and 483.75(j)(1).

The evidence overwhelmingly supports my conclusion that Petitioner did not adequately
monitor the administration of a drug, Coumadin, to one of its residents, an individual who
is identified as Resident # 1. The staff failed to test the resident for possibly dangerous
effects of Coumadin, failed to report to the resident’s physician a test result that showed
the resident to have a dangerously slow blood clotting time, and failed to address the
resident’s Coumadin use in her care plan. These failures contravened the requirements of
42 C.F.R. § 483.25(1), because they enabled Resident # 1 to receive excessive and
potentially life-threatening doses of Coumadin. They contravened the requirements of 42
C.F.R. § 483.75(j)(1), because Petitioner failed to obtain laboratory results for the
resident that met her medical needs.

Coumadin is an extremely powerful anticoagulant drug that is administered to individuals
to prevent them from developing dangerous blood clots. CMS Ex. 10 at 1. Itisa
medication that poses significant risks to those patients who receive it. It has a very
narrow therapeutic range, and Coumadin recipients run the risk of developing life-
threatening uncontrollable bleeding. /d. Administration of Coumadin must be monitored
carefully because of the risks related to unanticipated effects of the drug. Moreover,
Coumadin may have unpredictable effects on those who receive it. Every individual
responds uniquely to the drug. /d. Its anticoagulant effects may vary from individual to
individual as a result of factors that include the individual’s age, diet, health, and other
medications that the individual is taking. Jd. at 1-2.

Coumadin’s effect on an individual is monitored by a blood test known as the
International Normalized Ratio (INR). CMS Ex. 10 at 2. The test measures the amount
of time that it takes blood to clot. A therapeutic range for Coumadin is generally
considered to be an INR of 2-3. A lower INR indicates a subtherapeutic effect of
Coumadin. An INR of 4.0 or higher indicates that the risk of uncontrolled bleeding
exceeds the therapeutic benefits of Coumadin. Jd.

It is necessary that a skilled nursing facility have a system in place to ensure that
residents who receive Coumadin are properly monitored. CMS Ex. 10 at 2. The system
must ensure that: (1) INRs are performed as prescribed, and their results are reported
timely to the residents’ physicians; and (2) those residents who receive Coumadin have
care plans that address the drug’s risks to these residents.
Review of the care provided by Petitioner’s staff to Resident # 1 establishes that the
resident’s response to Coumadin was labile. At times, her INR readings were outside of
the therapeutic range, either too low, or frequently, dangerously high. Despite that, and
despite the fact that the resident’s physician had ordered daily INR testing, Petitioner’s
staff failed to perform INR tests on this resident on multiple occasions. Between
February 10 and March 21, 2009, Petitioner’s staff failed on five days to perform INR
testing on Resident # 1. On at least one occasion, the staff failed to notify the physician
of a dangerously high INR reading. Thus, Petitioner’s staff left Resident # 1 vulnerable
to uncontrolled bleeding.

Resident # 1 was an elderly individual who suffered from multiple medical problems. In
early February 2009, the resident developed a deep vein thrombosis — a blood clot — in
her right leg. CMS Ex. | at 6; CMS Ex. 10 at 3. On February 10, 2009, her physician
ordered that the resident be given 10 mg of Coumadin daily along with another
anticoagulant, Lovenox. CMS Ex. 7 at 2; CMS Ex. 10 at 3. On that same date the
physician ordered daily INR testing of the resident. CMS Ex. 7 at 2.

Petitioner’s staff failed to perform INR testing on February 11, 12, and 13, 2009,
notwithstanding the physician’s order for daily testing. CMS Ex. | at 6. On February 14,
2009 staff did perform INR testing, and the results were critically high at 6.68. Jd. at 6-7.
The physician ordered that administration of Coumadin be discontinued temporarily. On
February 24, 2009, another INR result showed that the resident had a dangerously high
reading of 7.27. Id. at 7-8. There is no evidence that the physician was notified of this
reading. However, on February 26, 2009, the physician — evidently after having been
notified about another very high INR result — ordered for a second time that
administration of Coumadin and Lovenox be discontinued. CMS Ex. 7 at 5. Daily INRs
were again ordered by the physician. Id.

On February 28, 2009, the physician ordered that administration of Coumadin be
restarted, albeit at a reduced dose, and once again ordered daily INR testing. CMS Ex. 7
at 7. The physician then added a prescription for another anticoagulant, Arixtra, because
the resident’s INR readings were subtherapeutic. Arixtra was discontinued after a March
10 INR showed a dangerously high reading. CMS Ex. 7 at 8.

On March 3, 2009, for reasons that are not explained, Petitioner’ staff failed to give the
resident her prescribed daily dose of Coumadin. CMS Ex. | at 10. On March 2, 4, and 5,
the resident’s INR readings were subtherapeutic. However, Petitioner’s staff did not
notify the resident’s physician of these abnormal results until March 5, 2009. Jd.

Petitioner’s staff failed to perform an INR test on March 14 despite the fact that the
physician had ordered daily INR readings. CMS Ex. | at 13; CMS Ex. 7 at 8. On March
16, the physician ordered that an INR reading be made on March 21, 2009. CMS Ex. | at

14. However, Petitioner’s staff failed to perform this test. The staff continued to
administer Coumadin to the resident through March 23, 2009. Jd.

On March 24, 2009, Resident # 1 showed bruising in the vicinity of her breast and
armpit. CMS Ex. 8 at 2-3. The resident’s physician ordered that she be sent to the
emergency room. CMS Ex. 7 at 11. At the hospital, severe swelling and bruising were
noted, and the resident’s INR was recorded at a dangerously high level of 8.1. CMS Ex.
5 at 3, 6. The resident was treated for a toxic reaction to Coumadin, but she died on
March 25, 2009. CMS Ex. 5 at 4. The cause of the resident’s death was given as
Coumadin poisoning and internal bleeding. CMS Ex. 8 at 1.

The multiple failures by Petitioner’s staff to conduct physician ordered INR testing of
Resident # 1 and the staff’s failures on two occasions to report out-of-range test results to
the resident’s physician put the resident at risk for very serious consequences. CMS Ex.
10 at 5. This resident, given her varying reactions to Coumadin, needed extremely
careful monitoring to avoid the possibilities that the Coumadin would not produce
therapeutic results or that it would cause a toxic reaction. Jd. at 4. Petitioner’s staff
failed to provide careful monitoring. The evidence establishes, moreover, that this failure
was the consequence of a lack of planning on the staff’s part and, at bottom, reflected an
insensitivity on the staff’s part to the risks that Resident # 1 faced. As I have discussed, it
is necessary that a skilled nursing facility have a system in place to assure that residents
who receive Coumadin are properly monitored. A critical element of such a system is
careful care planning for each resident who receives Coumadin. But, Resident # 1 did
not have a care plan that addressed her clotting problems and anticoagulant therapy. Jd.
at 5.

Petitioner has not challenged the facts that I discuss above. Instead, it focuses on the
failure by its staff to perform INR testing on March 21, 2009, as if that failure is the only
error that the staff committed in providing care to Resident # 1. Petitioner’s Pre-Hearing
Brief at 3. Thus, Petitioner seeks to minimize the significance of its noncompliance.
However, and Petitioner’s contention notwithstanding, the noncompliance demonstrated
by the care Petitioner’s staff gave to the resident is far more pervasive than Petitioner
acknowledges. This is not a case of a single judgment error by the staff but one of a
systemic failure by the staff to understand the risks and dangers associated with
Coumadin administration. There were multiple failures — five in all — by Petitioner’s
staff to perform physician ordered INR testing on the resident. These failures transpired
over a period of more than a month. Petitioner’s staff never care planned for the
resident’s anticoagulant therapy, and they failed to notify the resident’s treating physician
of both low and dangerously high INRs.

Petitioner argues additionally that CMS failed to make a prima facie case of
noncompliance with the requirements of 42 C.F.R. § 483.75(j)(1). Petitioner’s argument
is that the regulation — which requires a skilled nursing facility to provide or obtain
laboratory services to meet the needs of its residents and to ensure the quality and
timeliness of such services — is inapplicable to the facts. It contends that staff errors
related to performing INR testing have nothing to do with the operations of the laboratory
to which those tests were sent for readings. Petitioner’s Pre-Hearing Brief at 5-6.

Petitioner reads the regulation too narrowly. An INR test is a laboratory service in the
sense that the result is read and interpreted by a laboratory. But, Petitioner is responsible
for initiating that service by performing or ordering the test. A failure by the staff to
perform or order INR testing as directed by a physician is a failure to assure timely
laboratory services because the test itself is an essential element of those services, and it
is performed directly by Petitioner’s staff or ordered by them.

2. Petitioner did not challenge the noncompliance findings that were
made at the October Survey, and these findings are administratively
final.

Three findings of substantial noncompliance were made at the October Survey. These
were failures to comply with the requirements of 42 C.F.R. §§ 483.25, 483.25(f)(2), and
483.35(i). P. Ex. 31. Petitioner challenged none of these findings, and they are,
therefore, administratively final. CMS is authorized to impose remedies based on these
noncompliance findings.

3. Petitioner did not prove to be clearly erroneous the findings of
immediate jeopardy level noncompliance that were made at the
September Survey.

There is ample evidence that Petitioner put residents at risk for serious injury, harm,
impairment, or death. A high likelihood of such outcomes was present even if
Petitioner’s failure to monitor effectively Resident # 1’s use of Coumadin did not directly
cause her death.

As I have discussed, it is critically important to plan the care of, and to monitor closely,
residents of a skilled nursing facility who are taking Coumadin. Coumadin is a highly
dangerous drug, which can cause catastrophic damage to an individual from uncontrolled
bleeding if not closely and carefully monitored. The evidence in this case establishes that
not only was there a series of failures to monitor Resident # 1 but that these failures prove
a systemic weakness in the way Petitioner monitored residents who received Coumadin.
Petitioner did not plan for Resident # 1’s care and, clearly, had no systems in place that
would detect errors in monitoring its residents who received Coumadin. The fact that
there were five failures to monitor Resident # 1 over a period of about a month, all
undetected despite explicit orders by a physician that the resident be monitored daily, is
proof of this systemic failure.
Petitioner has not offered evidence to prove that CMS’s finding of immediate jeopardy
was clearly erroneous. Rather, it argues that the finding of duration of immediate
jeopardy is wrong. I discuss this argument at Finding 4.

4. Petitioner’s immediate jeopardy level noncompliance persisted from
March 21 through September 27, 2009.

Petitioner’s principal argument is that it corrected all immediate jeopardy level
noncompliance by no later than April 7, 2009. Consequently, it asserts, CMS is without
authority to impose immediate jeopardy level remedies against Petitioner after April 7.

Petitioner premises this argument on its assertion that its own staff discovered the error in
failing to perform INR testing of Resident # 1 on March 21, 2009. It asserts that a
licensed professional nurse discovered this error on March 23, 2009. Petitioner’s Pre-
Hearing Brief at 6. It contends that it immediately undertook a series of corrective
actions — entirely on its own initiative — to address the error to assure that it would not
occur again. Jd. The measures that Petitioner asserts it took included:

e Investigating the cause of the March 21 error, which, according to Petitioner,
revealed that the failure to perform the test was due to a transcription error by a
nurse.

e Bedside re-inservicing of direct care staff on laboratory protocol and procedures.

e Evaluating existing laboratory procedures and protocol, leading to the conclusion
that they were appropriate and sufficient.

e Developing a new form, an “Anticoagulate Therapy” form, for use by staff to
monitor the due dates for INR testing of residents. The form listed residents on
Coumadin, when each resident’s monitoring tests were due to be performed, and
when follow up was due. Staff were instructed that, in the event of a missed test,
they were to notify immediately the resident’s physician and Petitioner’s director
of nursing and to perform the test.

e Formal inservicing of pertinent direct care, management, and administrative staff
on the use of the new form, which was completed by April 7, 2009.

e Implementing an ongoing monitoring process in order to oversee the effectiveness
of the laboratory protocol. This was implemented on April 7. The process
requires that the facility’s assistant director of nursing review copies of lab orders
and to compare them with facility records establishing what laboratory tests are to
be performed. The process was intended to result in the creation of labels to be
entered into the facility’s lab book and to serve as a method of comparison to
assure that requisitions for laboratory tests were properly drawn.

Petitioner’s Pre-Hearing Brief at 6-8.

I do not find Petitioner’s argument to be persuasive. Petitioner’s self-instituted corrective
actions focused on assuring that staff members and laboratory personnel performed those
tests that are ordered by a resident’s physician. It is clear that these actions are based on
the staff’s failure to conduct INR testing of Resident # 1 on March 21, 2009. These
measures address an element of Petitioner’s noncompliance. But, they do not address the
totality of the noncompliance, and, for that reason, they are inadequate proof that
Petitioner self-corrected its deficiencies by April 7, 2009.

The noncompliance that I discuss at Finding | certainly involves failure — on multiple
occasions — to perform INR testing as Resident # 1’s physician directed. But, it involves
much more than that. There was a failure on the part of Petitioner and its staff to
comprehend the risks that Coumadin posed for Resident # 1 and for other residents as
well. This incomprehension is demonstrated not just by missed INR tests, but by the
failure to plan comprehensively the care of Resident # 1 and other residents who received
Coumadin so as to address the risks and dangers posed by the drug and by the failure of
Petitioner’s staff to consult immediately with Resident #1’s physician about out of
therapeutic range test results (INRs that were low as well as high). It is demonstrated
also by the failure of Petitioner’s supervisory staff to notice the errors that rank and file
care givers were committing in providing care to Resident # 1 until after March 21, 2009.

Petitioner did not address these problems comprehensively, until it developed a plan of
correction in response to the September Survey findings of noncompliance. CMS Ex. 1.
The plan of correction, which stated completion dates as late as September 28, 2009,
included the following items not previously implemented by Petitioner:

e Petitioner’s director of nursing personally audited each care plan for those
residents who were being treated with Coumadin as of September 24, 2009, and
each of these care plans was revised to include signs and/or symptoms of bleeding
related to Coumadin therapy. Jd. at 1.

e A temporary care plan for Coumadin was developed on September 25, 2009 and
placed in the record of each resident who received Coumadin. A copy of the plan
was also posted at Petitioner’s nurses’ station. Id. at 2.

e The director of nurses and the assistant director of nurses were assigned the
responsibility of personally auditing the medical record of the next 20 residents
admitted to the facility who were receiving Coumadin to assure that a Coumadin
care plan was written for each of these residents. The results of those audits were
to be reviewed at Petitioner’s quality assurance meetings, once monthly for four
months, and quarterly thereafter. Jd.

¢ On September 24, 2009, Petitioner put in place a revised anticoagulant therapy
form for each resident who received Coumadin, Lovenox, or Heparin, and which
listed the specific dosage of anticoagulant medication that a resident was receiving
and the next date when INR or similar testing was to be performed. Petitioner
placed these forms in a binder that was to be kept at the nurses’ station. /d. at 8.

e Petitioner trained its staff (“in-serviced”) on September 24 and 25, 2009, regarding
use of the new anticoagulant therapy form. Jd.

¢ On September 28, 2009 Petitioner in-serviced its staff on “‘stat” laboratory tests
(tests that are ordered for an immediate response) and on laboratory tests that are
sent to other designated facilities. Jd. at 12.

e Petitioner assigned the task of auditing the anticoagulant therapy forms daily to
Petitioner’s director of nursing and assistant director of nursing and determined to
counsel each nurse who fails to follow facility protocol. Jd. at 13.

Thus, Petitioner did not implement comprehensive corrective actions addressing the
deficiencies that I discuss at Finding 1 until September 28, 2009. For that reason, CMS’s
determination that Petitioner did not eliminate its immediate jeopardy level
noncompliance until September 27, 2009 is reasonable.

Petitioner offered the declaration of Darlyne Menscer, M.D., to support its contention that
it self-corrected its noncompliance by April 4, 2009. P. Ex. 24. I find Dr. Menscer’s
testimony not to be persuasive. She asserts that:

The additions to the lab procedures in September 2009 after the survey
were superfluous and not necessary to comply with the standard of care.

P. Ex. 24 at 3. lL infer that Dr. Menscer is referring to Petitioner’s plan of correction. Dr.
Menscer offers no explanation why the corrective actions undertaken by Petitioner in that
plan were superfluous. Furthermore, in discussing Petitioner’s corrective actions, Dr.
Menscer focuses on the failure to perform INR testing on Resident # 1 on March 21,
2009, as if that failure was the only error committed by Petitioner and its staff in
providing care for the resident and for all of its residents who were receiving Coumadin.
Id. at 2-3. At Finding 1, I explain why the failure to perform INR testing on March 21 is
but one of a series of errors and not just an isolated mistake by an employee. I also
explain that the deficiencies manifested by Petitioner are broader in scope than simple
mistakes in performing testing but establish a broad failure by Petitioner and its staff to
comprehend and to address problems and risks associated with administering Coumadin.
10

Dr. Menscer acknowledges none of this in her declaration. The narrowness of her focus
undercuts her credibility.

Petitioner also relies on the declaration of William Simonson, PharmD, to support its
assertion that it corrected all of its deficiencies by April 4, 2009. P. Ex. 23. I find Dr.
Simonson’s testimony to be unpersuasive for reasons similar to those that render Dr.
Menscer’s testimony less than persuasive. As with Dr. Menscer, Dr. Simonson focuses
on the March 21, 2009 failure by Petitioner to conduct INR testing of Resident # 1. P.
Ex. 23 at 3. He expands on this somewhat by asserting that:

To the extent that the pre-March 21 missed labs now allegedly form the
basis of the immediate jeopardy, I note that these labs all pre-date the
March 21 missed lab.

P. Ex. 23 at 5. Dr. Simonson’s conclusion is that the corrective actions that Petitioner
undertook in April 2009 ensured that, not only would the error of March 21 have been
prevented, but all previous errors consisting of failures to do INR testing would have
been prevented as well.

But, and as I have discussed, failure to perform INR testing per physicians’ orders is only
one element of Petitioner’s noncompliance. Making sure that the staff performed lab
testing as ordered certainly addressed a problem. But, that correction did not address
other problems, such as the failure of the staff to plan for the care of residents receiving
anticoagulants or the failure of the staff to recognize that out of therapeutic range INR
test results required physician consultation. Those problems were not addressed by
Petitioner, until it filed its corrective action plan in September 2009.

The date when CMS credited Petitioner with having corrected its immediate jeopardy
level noncompliance — September 27, 2009 — was the earliest date that CMS reasonably
could have found correction to have occurred, given the deficiencies and the corrective
action implemented by Petitioner. State surveyors had no information from Petitioner
prior to September 27 showing a comprehensive approach to rectifying the immediate
jeopardy level noncompliance. Petitioner only addressed the totality of its
noncompliance with its corrective action plan that listed September 28, 2009 as one of its
anticipated completion dates.

The September 27 compliance date was determined during the October Survey, which
was completed on October 15, 2009. The surveyors, in effect, gave credit to Petitioner
for its assertions that it had implemented all of its corrections by September 28, 2009. As
a matter of law, CMS could have found a later date of correction than September 27. It
could have determined the date of correction as late as the October Survey completion
date of October 15. The deficiencies that are at issue in this case are deficiencies of the
type that require surveyor observation of staff performance before compliance can be
11

certified. See Omni Manor Nursing Home, DAB CR2213 (August 2010). Thus, CMS
gave Petitioner the benefit of the doubt in determining that it had corrected its immediate
jeopardy level noncompliance on a date that was two weeks earlier than the completion
of the October Survey.

5. CMS’s civil money penalty determinations are reasonable.

a. Civil money penalties of $3,050 per day for each day of the
period that began on March 21, 2009 and that continued
through September 27, 2009 are reasonable as a matter of
law.

CMS determined to impose civil money penalties of $3,050 per day against Petitioner for
each day of the period that began on March 21, 2009 and that ran through September 27,
2009. Ihave found Petitioner manifested immediate jeopardy level noncompliance
throughout this period. The penalties that CMS determined to impose to redress
Petitioner’s immediate jeopardy level noncompliance are reasonable as a matter of law.
$3,050 per day is the minimum amount that may be imposed to remedy an immediate
jeopardy level deficiency. 42 C.F.R. § 488.438(a)(1)(i).

b. Civil money penalties of $150 per day for each day of the
period that began on September 28, 2009 and that continued
through November 2, 2009 are reasonable.

It is unclear whether CMS determined that Petitioner’s immediate jeopardy level
leficiencies were abated completely as of September 27, 2009, or whether Petitioner
continued to be noncompliant, albeit at a level that is less than immediate jeopardy, for
lates after September 27. The report of the October Survey does not address this
question. Therefore, I make no finding that remedies may be imposed after September
27, 2009, at a level that is less than immediate jeopardy, to redress those deficiencies that
were identified in the September survey report.

The State survey agency and CMS found additional deficiencies at the October Survey,
and it is evident from the report of that survey that the surveyors concluded that
Petitioner’s noncompliance predated October 15. For example, one of the deficiencies
that the surveyors found in October was a failure by Petitioner to comply with the
requirements of 42 C.F.R. § 483.25(f)(2). P. Ex. 31 at 6-9. The regulation requires a
acility to ensure that a resident whose assessment did not reveal a mental or psychosocial
adjustment difficulty does not develop a pattern of psychological problems, unless the
resident’s clinical condition demonstrates that such a pattern is unavoidable. The
surveyors found that Petitioner failed to assess the needs of one of its residents, identified
as Resident # 8, for potential psychological problems. That noncompliance originated
weeks or months prior to the October Survey. The survey report makes it plain that the

12

resident began to manifest such problems months prior to the October survey. For
example, the resident had lost 13 pounds in the previous 30 days and 26 pounds in the
previous 180 days. Id. at 7.

Petitioner did not challenge the findings of noncompliance that were made at the October
Survey. It has, therefore, effectively conceded that CMS may impose civil money
penalties of $150 per day to remedy the noncompliance that was found at the October
Survey. Imposing those penalties beginning with September 28, 2009 is reasonable given
that noncompliance identified at the October Survey originated weeks or months prior to
that survey.

/s/
Steven T. Kessel
Administrative Law Judge

